Livingston, J.
delivered the opinion of the court. This was a special power, and ought to have been strictly pursued.‡ But the note, to which Abner Carsivellau-thorised the witness to put his name, was to be payable in six months ; whereas, the one he signed had only sixty days to run. The note, then, as far as it concerned Abner, admitting there was no revocation, was made without his authoirty. His confession, after the suit was commenced, does not alter the state of the case. It was merely that he had allowed David to put his name to a note. This must have been the one of which the first witness speaks, which was to be payable in six months. There must be a new trial, with costs to abide the event of the suit, (a)
New trial granted.

 3 Term, 762.


 Where an agent deviates from the instruction of his principal, he is liable to damages.—Wilkinson v. Campbell, 1 Bay. 169.